DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Ibe (US20170088928) in view of Quet (US20150329954).
Regarding claim 1, Ibe teaches a method of forming a thermal sprayed coating on a surface (abstract, paragraphs 0002 and 0004). Ibe teaches the to spray a non-oxide ceramic material on a substrate to form a coating by high velocity oxy fuel spraying process (paragraphs 0033, 0112 and 0118-0119). Ibe teaches the average particle size is 0.01µm to 10µm (paragraphs 0010 and 0055), which overlaps with the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exist. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler,116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 
Ibe does not explicitly teach the particle size distribution contains a particle size range of 0.1µm or more and less than 1µm, and a particle size range of 1 µm or more and less than 10 µm. However, Quet teaches a method of forming a coating of non-ceramic oxide on a substrate by HVOF thermal spraying (abstract, paragraphs 0001-0008, 0081 and 0133). Quet teaches to apply particles having greatest dimension of more than 5µm (paragraph 0058) (overlaps with claimed range of 1 µm or more and less than 10 µm) and particles having greatest dimension of less than or equal to 5µm (paragraph 0059) (overlaps with claimed range of 0.1 µm or more and less than 1 µm) simultaneously by HVOF (paragraphs 0057-0059 and 0133). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exist. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler,116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05. It is noted that Applicant has not established the criticality of the claimed ranges.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the particle distribution as suggested by Quet in the method of thermal spraying as disclosed by Ibe because Quet teaches such particle distribution provides a coating that is suitable as an abradable coating with a capability of being easily abraded while having a slow wear mechanism as well as resistance to erosion and to high temperature while preserving suitable mechanical properties (paragraphs 0053).  
Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F. 2d 272, 205 USPQ215.
Regarding claim 3, Ibe teaches a slurry (suspension) in which the non-oxide ceramic material is disperse in a solvent is fed to flame (paragraphs 0010, 0019, 0058 and 0118-0119).

Regarding claim 5, Ibe teaches non-oxide ceramic materials comprises carbide ceramic, nitride ceramic and boride ceramic (paragraph 0033).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA LEUNG V LAW whose telephone number is (571)270-1115. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 5712721295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/NGA LEUNG V LAW/           Examiner, Art Unit 1717